Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:  claim number skips claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,065,168 (Gregg hereinafter) in view of US Patent No. 4,107,892 (Bellem hereinafter) and US PG Pub No. 2007/0014984 (Stout et al. hereinafter).
In re claim 1, with reference to Figs. 3 and 4, Gregg discloses: A storage container comprising: a roof ; and two opposing side walls; wherein at least one of the roof and the two side walls comprises a first panel member with a first panel member length (abstract).
Gregg fails to disclose the inner and outer skin and a core.
However, with reference to Figs. 1 and 2, Bellem discloses: a first wall panel, wherein the first panel member including: an inner skin (12), an outer skin (14), a core (82/84) between the inner skin and the outer skin, an inner skin trailing edge (66) extending beyond the core and the outer skin and extending along the first panel member length (normal to the page in Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the composite wall structure of Bellem as the wall member of Gregg for the purposes of facilitating thermal insulation of the walls of Gregg to enable transport of thermally sensitive contents (Bellem column 4, lines 4-19).
Gregg in view of Bellem fails to disclose and a first viscoelastic tape extending along a distal area of the inner skin trailing edge.
However, Stout et al. discloses the use of viscoelastic tape (4926 VHB tape from 3M company, paragraph 0037) to laminate over a seam between adjacent panels (24) (paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Gregg in view of Bellem to utilize viscoelastic tape as taught by Stout et al. for the purposes of conforming to wall panel seams (along the areas distal to the leading and trailing edges shown dashed below) in order to further ensure retention of the adjacent panels and prevent separation caused by impact or relative movement (Stout et al. paragraph 0010).

[AltContent: textbox (2nd Panel)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    357
    988
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein the first panel member further includes: an outer skin leading edge (78), opposite the inner skin trailing edge, extending beyond the core and the inner skin and extending along the first panel member length, and a second viscoelastic tape extending along a distal area of the outer skin leading edge (as in re claim 1 above).
In re claim 3, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including a second panel with a second panel member length and an inner skin, the inner skin trailing edge of the first panel overlapping an overlapped portion of the inner skin of the second panel member, with the first viscoelastic tape of the first panel member in contact with the overlapped portion of the inner skin of the second panel member (as in re claim 1 above, see Fig. 1 above).
In re claim 4, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein an adhesive material (130) is applied between the inner skin trailing edge of the first panel member and inner skin of the second panel member (column 5, lines 7-29).
In re claim 5, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein the first viscoelastic tape of the first panel member is configured to retain the first panel member and the second panel member while the adhesive material sets.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. “configured to retain”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  Note that the combination is capable of performing the claimed function, as tape would be applied after engagement of the adhered panels.
In re claim 6, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein the first viscoelastic tape of the first panel member is configured to prevent adhesive material from extending 
In re claim 7, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein the second panel member further includes: an outer skin, a core between the inner skin and the outer skin, an outer skin leading edge extending beyond the core and the inner skin and extending along the second panel member length, and a first viscoelastic tape extending along a distal area of the outer skin trailing edge (as in re claim 3 above, see Fig. 1).
In re claim 8, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein the second panel member further includes: an inner skin trailing edge, opposite the outer skin leading edge, extending beyond the core and the outer skin and extending along the second panel member length, and a second viscoelastic tape extending along a distal area of the inner skin trailing edge (panels of Bellem are identical, see Fig. 1 above).
In re claim 9, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein the outer skin trailing edge of the second panel overlaps an overlapped portion of the outer skin of the first panel member, with the first viscoelastic tape of the second panel member in contact with the overlapped portion of the outer skin of the first panel member (panels of Bellem are identical see Fig. 1 above).
In re claim 10, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein an adhesive material (130) is applied between the outer skin leading edge of the second panel member and outer skin of the first panel member (column 5, lines 7-29).
In re claim 11, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose: A panel member of a storage container, the panel member comprising: a panel member length; an inner skin; an outer skin; a core between the inner skin and the outer skin; an inner skin trailing edge extending beyond the core and the outer skin and extending along the panel member length, and a first viscoelastic tape extending along a distal area of the inner skin trailing edge (as in re claim 1 above).
In re claim 12, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein the first viscoelastic tape extends the entire panel member length (paragraph 0020 of Stout et al. indicates that the tape is applied along any gaps in the panel, and therefore in use with Gregg and Bellem would extend along the entire seam in the length of the panel).
In re claim 14, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein the first viscoelastic tape has a T-peel value of at least 20 pound per linear inch (Applicant’s specification indicates at paragraph 0028 that tape 4926 from 3M has this characteristic).
In re claims 15 and 16, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention but does not specify wherein the first viscoelastic tape has an open or closed cell structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a known variant of the tape claimed (such as open or closed cell), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
In re claim 17, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention except wherein the first viscoelastic tape has a thickness substantially equal to a wet-out thickness of a structural adhesive used to bond two or more panel members together.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a thickness of tape equal to a thickness of a structural adhesive, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A). Note that no structural adhesive has been claimed, and the thickness of tape as modified above does not depend upon the thickness greater than a certain value, and thereby one of ordinary skill in the art would invariably arrive at the desired relative thickness through routine experimentation require to form the obvious combination.
In re claim 18, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including wherein an outer skin leading edge, opposite the inner skin trailing edge, extending beyond the core and the inner skin and extending along the panel member length, and a second viscoelastic tape extending along a distal area of the outer skin leading edge (as in re claim 7 above).
In re claim 19, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose: A method of joining together a first panel member and a second panel member of a storage container, the method comprising: applying a viscoelastic tape to distal portions of an inner skin trailing edge along a first panel length and an outer skin leading edge along a second panel length (as in re claim 1 above); applying an adhesive material to the inner skin trailing edge of a first panel member and the outer skin leading edge of a second panel member (as in re claim 4 above); aligning the inner skin trailing edge of the first panel member with an inner skin overlapped portion of the second panel member and the outer skin leading edge of the second panel member with an outer skin overlapped portion of the first panel member; joining together the first panel member and the second panel member; and applying a compressive force to the first panel member and 
In re claim 20, with reference to the Figs. noted above, Gregg in view of Bellem and Stout et al. disclose the claimed invention including retaining contact between the first panel member and the second panel member using the viscoelastic tape while the adhesive material sets (as in re claims 1 and 6 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733